Citation Nr: 1448790	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-45 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hearing loss.

2. Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1968 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Regional Office (RO) in Oakland, California.  

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for hearing loss has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1997, service connection for hearing loss was denied and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  Evidence received since the December 1997 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for hearing loss.  


CONCLUSION OF LAW

1. The December 1997 RO decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).


2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to assist and notify the Veteran in apprising him as to the evidence needed to substantiate, and in obtaining evidence pertinent to, his claim to reopen the previously denied issue of entitlement to service connection for hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  With regard to this claim to reopen, the Board is granting in full the benefit sought on appeal.  Thus, without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


Law and Analysis

In December 1997, the RO denied service connection for hearing loss on the basis that there was no evidence of hearing loss that was related to military service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In June 2008, the Veteran sought to reopen the claim of entitlement to service connection for hearing loss.  The current appeal arises from the RO's December 2008 rating decision that found new and material evidence had not been received sufficient to reopen the matter.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.

The evidence of record in December 1997 consisted of service treatment records, which are void of findings or a diagnosis of bilateral hearing loss for VA purposes.  At the time of his October 1970 Report of Physical Examination at discharge, the Veteran scored 15/15 on his whispered voice hearing test.  His DD-214 reveals that he served as an auto mechanic.  In denying the Veteran's claim, the RO basically found that the claimed hearing loss did not exist.  

Since the December 1997 rating decision, newly-received evidence includes an uninterpreted graphic representation of VA audiometric data from November 2006, which appears to reflect a decrease in hearing.  Other newly-received evidence includes a September 2009 VA examination report that clearly shows that the Veteran now has bilateral sensorineural hearing loss as defined by the VA under 38 C.F.R. § 3.385. 

As noted above, the claim was essentially denied because there was a lack of evidence showing current hearing loss.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  In this case, the VA reports are also material because they address evidence of current hearing loss-evidence that was not of record at the time of the prior final decision in December 1997.  Per the criteria of Shade, the new evidence is material, and thus sufficient, to reopen the previously denied claims.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  However, rather than immediately readjudicating the claim on its underlying merits, the Board finds that a remand is necessary for further development. 


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened, and to this extent only, the appeal is granted. 

REMAND

In light of the Board's finding that the previously denied claim for service connection for hearing loss is reopened, the underlying issue must be considered on a de novo basis.  After review of the record, the Board finds that additional evidentiary development is necessary before a decision can be reached on the merits. 

As noted above, the Veteran's DD 214 confirms that his military occupational specialty (MOS) was that of an auto mechanic, a specialty likely associated with some noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to noise in service.  See 38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran's October 1970 separation examination fails to provide a clear indication of the presence or absence of hearing loss, with only spoken voice and whispered voice tests conducted showing 15/15 hearing in each ear.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").

The Board notes that, in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently.  In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.  Id.  See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service).  

Here, the earliest post-service medical audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, are found in a September 2009 VA audiology examination report.  At that time the audiologist found evidence of mild to profound hearing loss in the right ear and mild to severe hearing loss in the left ear, but failed to provide an opinion regarding its etiology or onset.  Consequently, the Board finds the VA examination report is inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a more definitive medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and private treatment providers who have seen him for his hearing loss since September 2009, and provide him with the necessary forms for release of private records for any private treatment records identified.  Obtain copies of any identified treatment records pertaining to such treatment and add them to the claims file.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA audiological examination. The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history of any noise exposure, both during and after service, as well as the onset and progression of relevant symptoms.  All indicated tests and studies, including audiological testing, should be performed, and the examiner should review the results of any testing prior to completing the report.  

The audiologist should provide numeric interpretation of the audiogram and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 3.385. 

Based on the Veteran's history, and comprehensive review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss diagnosed on examination is consistent with the Veteran's active service, or whether such a causal relationship is unlikely, i.e., a probability of less than 50 percent.

If it is the audiologist's opinion that the hearing loss is the result of any other process not related to in-service noise exposure, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  He/She should comment on the likelihood that the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

The audiologist must be mindful of the fact that the voice testing at separation has been found by VA as unreliable and insensitive to the types of hearing loss most commonly associated with noise exposure.  He/She should also take into consideration the Veteran's competent and credible statements regarding his in-service noise exposure, the onset of hearing loss and continuity of hearing loss since service. [Note: The Veteran's in service noise exposure has been conceded].

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above actions are completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


